Citation Nr: 9917112	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  96-42 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
residuals of recurrent dislocation of the right shoulder 
with degenerative joint disease.  

2. Entitlement to a rating in excess of 10 percent for 
Osgood-Schlatter disease of the left knee, superimposed on 
patellofemoral pain syndrome, and early degenerative joint 
disease.  

3. Entitlement to a compensable rating for pterygium of the 
right eye.

4. Entitlement to a compensable rating for tonsillitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1970.   

This is an appeal from an August 1995 rating decision of the 
Seattle, Washington regional office (RO).  Subsequently, the 
veteran moved, and the Portland, Oregon RO currently has 
jurisdiction of the veteran's claims file.  

In a December 1996 rating action, subsequent to the veteran's 
testimony at a personal hearing, the evaluation for the right 
shoulder disorder was increased to 20 percent, and the 
evaluation for the left knee disorder was increased to 10 
percent, effective the date of the claim for an increased 
rating.  The United States Court of Appeals for Veterans 
Claims (Court) has held that on a claim for an original or an 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet.App. 35, 38 (1993).  The Court further held 
that, where a claimant has filed a notice of disagreement as 
to an RO decision assigning a particular rating, a subsequent 
RO decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the appeal.  Id.  

Greg Sanders, M.D. indicated in a note dated in January 1996 
that the veteran had scarring on his eardrum which may be 
related to multiple tonsillitis episodes in the past.  The 
inferred issue of service connection for scarring on the 
eardrum is not inextricably intertwined with the issues on 
appeal and is referred to the RO for any appropriate action.  


FINDINGS OF FACT

1.  The veteran is able to lift his right shoulder to a level 
higher than midway between the side and shoulder, and no 
deformity or frequent dislocations are demonstrated.  

2.  The veteran retains a range of motion of the left knee 
from 0 to 122 degrees, and the service connected knee 
disorder does not result in more than slight laxity or other 
impairment of the knee.  

3.  The veteran retains no worse than 20/25 corrected vision 
in the service connected right eye; no disability resulting 
from pterygium is shown.  

4.  The medical evidence does not demonstrate that the 
veteran has residual disability from the service-connected 
tonsillitis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of recurrent dislocation of the right shoulder with 
degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71, 4.71a, 
Part 4, Codes 5201-5203 (1998).

2.  The criteria for a rating in excess of 10 percent for 
Osgood-Schlatter disease of the left knee, superimposed on 
patellofemoral pain syndrome, and early degenerative joint 
disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.71, 4.71a, Part 4, Codes 5257, 
5260 and 5261 (1998).

3.  The criteria for a compensable rating for pterygium of 
the right eye are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.383, 4.14, 4.75, 4.84a, Codes 6034, 
6079 (1998)

4.  The criteria for a compensable rating for tonsillitis are 
not met.  38 U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.20, 4.31, 4.97, Part 4, Code 6516 (prior to and from 
October 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records indicates that when 
the veteran was examined in December 1966, for the purpose of 
entry onto active duty, a 1963 left shoulder fracture, 
requiring bone repair, was required.  A history of old 
Osgood-Schlatter disease was noted when the veteran was seen 
in February 1967, and it was reported that the tibial 
tubicule was non tender.  The knee hurt only when the veteran 
ran three to four miles, or when there was trauma.  The 
veteran reported a cough and a sore throat when he was seen 
in February 1967.  On followup treatment in November 1969, 
the presence of tonsillitis was reported.  The veteran 
reported pain in the right shoulder over the 
acromioclavicular (AC) joint since swinging a heavy hammer 
three days prior to treatment.  The impression was tender 
strain.   A May 1970 consultation indicated that the veteran 
had a pterygium in the right eye, which did not appear to 
require surgery.  He indicated that he dislocated his right 
shoulder twice when playing football.  He was very tender 
about the right shoulder joint capsule and over the upper 
deltoid. X-ray films were within normal limits.  The 
impression was dislocation of the right shoulder.  

At the time of the veteran's service separation examination 
of July 1970, the veteran reported a painful or trick 
shoulder.  It was noted that this referred to a tendon strain 
on the right which occurred in January 1970 and was treated 
with heat, following which there were no complications or 
sequelae.  Bilateral visual acuity was 20/20.  Examination of 
the throat and lower extremities was normal.  

Of record are reports of treatment afforded the veteran by 
John R. Connolly, M.D., beginning in December 1988, for 
disorders not herein pertinent.  No reports of treatment for 
the disorders at issue were reported.  

The Department of Veterans Affairs (VA) examined the veteran 
in May 1995, at which time he reported increasing problems 
with his right shoulder, requiring the use of Motrin.  He 
also reported a history of at least one bout of tonsillitis a 
year which requires the use of amoxicillin.  He indicated 
that he wore bifocals for reading, but did not wear glasses 
for driving.  Vision had been slightly blurry in the right 
eye since a service incident when detergent splashed in his 
face.  He stated he had some sensitivity in the knee to any 
kind of bumping.  On examination, there was no evidence of 
cataracts, and the pupils were equal, round, regular and 
reactive to light and accommodation.  Vision on the right eye 
was 20/25-2 without glasses.  Throat examination showed +1 
tonsils, with minimal redness to the back of the throat.  
There was no obvious deformity or atrophy of the right 
shoulder, with some minimal tenderness over the right 
acromioclavicular (AC) joint.  With external rotation, there 
was minimal discomfort in the anterior shoulder.  Abduction 
and flexion motions were full at 0 to 180 degrees, 
respectively.  However, the last 20 degrees of both motions 
caused some anterior shoulder discomfort.  X-ray films of the 
right shoulder showed mild degenerative joint disease of the 
glenohumeral joint.  There was no evidence of acute fracture 
or dislocation.  No significant soft tissue abnormality was 
noted.  The impression was probable AC arthritis and/or 
bursitis-tendonitis to the right shoulder; history of 
tonsillitis; and history of chemical exposure to the right 
eye with findings as noted.  

The veteran's wife furnished a letter dated in May 1995, 
describing the veteran's symptoms.  She noted that the 
veteran had repeated attacks of tonsillitis, requiring the 
use of medication.  As a result of the right shoulder pain, 
the veteran was unable to sleep on that side of his body, and 
has required the use of ice, heat and ibuprofen.  The 
shoulder disorder has limited his ability to perform tasks.  
While the left knee disorder did not impair walking, if the 
veteran were to bump his knee, he would be unable to use the 
knee until the pain subsided.  He has had to wear reading 
glasses for 15 years and has been wearing prescription 
glasses for two years.

Of record are reports of treatment afforded the veteran by 
Mark Spencer, M.D.  Among the conditions noted were right 
shoulder bursitis and Osgood-Schlatter disease in the left 
knee.  

The veteran presented testimony at a formal hearing in 
September 1996.  He indicated that the right shoulder had 
been dislocated a number of times, last in the early 1980's.  
The veteran testified that he is right-handed.  (Transcript, 
hereinafter T-3).  He stated that he could reach his arm 
straight up in the air as if he was reaching for something 
off the top shelf.  However, he could only do this if he 
hadn't used the arm.  He notices daily pain with use of the 
arm.  (T-4).  He had to take aspirin for the pain, at a 
frequency of 2-3 times per day up to 2 weeks to one month at 
a time.  (T-5-6)  He stated that the left knee swelled, the 
last time a few weeks ago.  This swelling was sporadic, 
sometimes with six months between episodes, and sometimes 
more often.  (T-6, 7).  He stated that he never used a cane, 
crutch or brace.  (T-8).  He testified that he last had a 
bout of tonsillitis in January 1996, and that the disorder 
was an ongoing, chronic problem.  (T-9, 10).  He stated that 
he sometimes felt a spasm in his eye, even if pain was not 
present.  (T-13)

The veteran underwent a general medical examination in 
October 1996.  He reported pain in the right shoulder when he 
rested or slept on it, along with poor tolerance for weight 
bearing and decreased range of motion.  Burning pain in the 
left knee, which came and went, was also reported, and he 
indicated that the pain had gotten progressively worse; a 
popping sensation seemed to make the knee more unstable.  One 
or two episodes of tonsillitis a year were reported.  

On examination, it was noted that the veteran was right 
handed.  His gait was normal both in tandem and parallel.  
Toe and heel walking was done well.  He was able to squat to 
a full knee and hip flex position and rise without 
assistance.  Examination of the right shoulder indicated that 
pain started in abduction at 74 degrees, and that the veteran 
could go, with assistance, to 132 degrees.  On extension, 
pain started at 137 degrees, and the examiner was able to 
passively push the joint to 141 degrees.  On external 
rotation, he could go from 0 to 90 degrees.  On internal 
rotation, he developed pain at 40 degrees, and developed pain 
at 8 degrees of adduction.  The examiner was unable to 
passively move beyond 40 degrees on internal rotation or 8 
degrees of adduction.  

Range of motion of the left knee was from 0 to 122 degrees.  
There was no effusion or laxity.  Pain was present on 
anterior maneuver of the left knee, but no effusion was seen 
of either sign.  There was a mild crepitus over the left 
kneecap on flexion or extension, but no significant pain on 
putting pressure on the kneecap.  There was a right 
pterygium, which did not affect vision.  

The assessments were pterygium, right medial eye, not 
infringing on visual acuity; history of left recurrent knee 
pain, with slight limitation in range of motion; decreased 
range of motion of the right shoulder with pain and a history 
of degenerative changes; and history of recurrent 
tonsillitis, pharyngitis, rhinitis and recurrent otitis media 
with one instance of a right mastoiditis.  The examiner 
concluded that the recurrence of the pharyngitis and rhinitis 
was due to either recurrent infection or allergenicity 
because of the chronicity and description of the pain being 
over the larynx, as opposed to being over the tonsil, which 
is the case in tonsillitis.  The examiner was sure that the 
veteran had had tonsillitis, but it was unclear how often.  
The examiner's opinion was that probably, more commonly than 
not, the infection was a pharyngitis secondary to a virus 
with occasional strep infections of the tonsils and one 
instance of a severe right mastoiditis.  

A VA X-ray of the left knee of November 1996 showed minimal 
osteophyte formation at the patella superiorly; minimal 
degenerative changes of the tibial spines; slightly narrowed 
femorotibial joint space, laterally; and deformity of the 
tibial tuberosity with the appearance being consistent with 
an old fracture or old Osgood-Schlatter disease.  Clinical 
correlation was suggested.  

In December 1996, the veteran underwent a visual compensation 
examination by the VA.  He complained of blurry vision and 
color blindness in both eyes.  On examination, right 
corrected vision was 20/30 near and 20/20-1 far.  Diplopia 
was not reported.  There was no visual field deficit by 
confrontation testing.  Maculae and discs were within normal 
limits.  There was no evidence of a pterygium of the right 
eye.  While a pinguecula  was reported, it did not appear to 
be inflamed.  The diagnoses were mild pingueculum, right eye, 
not interfering with vision; and color blindness.  

The veteran was afforded an examination of the joints in 
February 1999.  He reported that he had 2 dislocated shoulder 
during service, 2 since service separation but none in years.  
He reported pain in the right shoulder on range of motion, 
with increased fatigue in the right arm on flareups.  He also 
reported a burning sensation in the left knee, with 
stiffness, increased pain and crepitation.  On examination, 
there was no effusion of the left knee.  Tenderness was 
present laterally and medially at the patellofemoral joint.  
Mild patellofemoral crepitation was noted.  There was no 
synovitis or evidence of quadriceps atrophy.  Range of motion 
of the knee was from 0 to 130 degrees.  There was no lateral, 
collateral, medial collateral or cruciate ligament laxity 
identified.  McMurray's maneuver was negative.  There was 
essentially normal appearing architecture of the right 
shoulder.  There was some anterior tenderness and crepitation 
on range of motion.  The acromioclavicular (AC) joint was 
normal.  Forward flexion was possible to 95 degrees, limited 
by pain; with abduction to 100 degrees, limited by pain; 
internal rotation to 45 degrees, limited by pain; and 
external rotation was to 90 degrees.  There was no 
subluxation.  The diagnoses were dislocation of the right 
shoulder with chronic pain and crepitation secondary to 
tendonitis, and early degenerative joint disease; and Osgood-
Schlatter disease, left knee, superimposed on patellofemoral 
pain syndrome and early degenerative joint disease. 

Analysis

Initially, the Board notes that the veteran's claims are well 
grounded.  By this, the Board means that the claims submitted 
are plausible.  The Board further concludes that the VA has 
met its statutory duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107 (West 1991).

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Right shoulder disorder

The 20 percent rating currently in effect for the right 
shoulder disorder is appropriate when motion is limited to 
shoulder level when there is dislocation of or non union of 
the clavicle or scapula.  For a 30 percent rating to be 
warranted for the right shoulder disorder, motion of the 
shoulder must be limited to midway between side and shoulder; 
or there is recurrent dislocation of the scapulohumeral joint 
with frequent episodes and guarding of all arm movements; or 
there is marked deformity from malunion of the humerus.  
38 C.F.R. § 4.71a, Part 4, Codes 5201 - 5203 (1998). 

Motion is considered limited to the shoulder level when 
either abduction or flexion is limited to 90 degrees 
(shoulder level).  38 C.F.R. § 4.71, Plate I.  (1998).  

A review of the findings on examination show consistent range 
of motion greater than that required for a rating in excess 
of 20 percent.  On examination in May 1995, both abduction 
and flexion was possible to 180 degrees.  When he was 
examined in October 1996, while range of motion was 
decreased, abduction was still possible to 132 degrees.  
Forward flexion was possible to 95 degrees on the most recent 
examination, with abduction to 100 degrees.  

These findings demonstrate that while there is limitation of 
motion of the service connected right shoulder, this 
limitation of motion is not consistent with the criteria for 
a rating in excess of 20 percent.  That is, even considering 
pain and limitation, the range of motion is not restricted to 
midway between the side and shoulder levels.  Accordingly, an 
increased rating on a schedular basis is not appropriate.  

The Court has further has held that when a Diagnostic Code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1995) 
must also be considered, and that examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The 
veteran's right shoulder disorder is rated under the 
provisions of Diagnostic Code 5201, which turn on limitation 
of motion.  Accordingly, the Board finds that the Court's 
holding in DeLuca applies.  

The provisions of 38 C.F.R. § 4.40 hold that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like, relate to 
functional loss.

The provisions of 38 C.F.R. § 4.45 require consideration of 
such factors with regard to the joints as less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly or pain on movement, swelling, deformity or atrophy 
of disuse.

In making determinations with regard to the application of 38 
C.F.R. §§ 4.40 and 4.45, the Board is bound by the holding in 
VAOGCPREC 9-98 (August 14, 1998), which held that these 
provisions must be considered in light of the relevant 
Diagnostic Code governing limitation of motion.  To establish 
a separate rating under these provisions would be tantamount 
to an extraschedular rating under 38 C.F.R. § 3.321, an 
outcome not envisioned by the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1998).

These provisions, the Board concludes, do not provide a basis 
for an increased evaluation.  On examination in May 1995, 
there was no obvious deformity or atrophy of the shoulder.  
Any tenderness that was present was minimal in nature, and 
only the extremes of motion caused discomfort.  Pain was 
present when the veteran was examined in October 1996.  In 
February 1999, the examiner paid particular attention to the 
effects of pain on the motion of the shoulder.  The 
limitations pertinent to painful movement have been discussed 
above and are considered in the current 20 percent rating.  

The Board has considered the letter submitted by the 
veteran's wife, indicating that the veteran's shoulder 
disability has limited his ability to perform tasks.  
However, in light of the limited symptomatology shown on 
examination, the Board concludes that the evidence does not 
support functional loss greater than that anticipated by the 
current rating provided for in the Diagnostic Codes and with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  

A higher schedular rating is also possible under Code 5202.  
The veteran has reported that he has not had a shoulder 
dislocation for years.  Thus, the criteria required for a 
higher evaluation under this code - frequent episodes of 
dislocation - are not demonstrated.  Additionally, the 
medical evidence does not show that there is marked deformity 
due to malunion, another requirement for a 30 percent 
evaluation.  Accordingly, an increased rating may not be 
assigned.   

Left knee disorder

The current 10 percent rating is appropriate when flexion is 
limited to 45 degrees or extension is limited to 10 degrees.  
For a 20 percent rating to be warranted, flexion must be 
limited to 30 degrees, or extension limited to 15 degrees.  
38 C.F.R. § 4.71a, Part 4, Codes 5260 and 5261 (1998).  
Likewise, the 10 percent rating for knee impairment is 
appropriate when there is slight recurrent subluxation or 
lateral instability.  For a 20 percent rating to be 
warranted, there must be moderate recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Part 4, Code 5257 
(1998).

A review of the findings on examination do not support an 
increased rating under these criteria.  On VA compensation 
examination in October 1996, range of motion of the left knee 
was from 0 to 122 degrees.  There was no effusion of either 
knee, and laxity was not present.  These findings were 
consistent with the report of examination in February 1999.  
At that time, range of motion of the knee was from 0 to 130 
degrees.  There was no lateral, collateral, medial collateral 
or cruciate ligament laxity identified.  

In the absence of the required limitation of motion, with 
extension at 0 degrees and flexion at 122 degrees, at worst, 
a higher rating is not warranted under Codes 5260 and 5261.  
The veteran testified as to having more instability of his 
knee.  However, on VA examinations, laxity was not shown.  In 
1996, various forms of walking and gait were done well; 
squatting was also accomplished.  Consequently, given the 
lack of medical findings of instability of the knee, the 
Board finds no basis by which to conclude that an increased 
rating on a schedular basis under Code 5257 is appropriate.  

As noted, when the rating criteria provide for compensation 
based upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1995) must also be considered.  The 
provisions of 38 C.F.R. § 4.40 relate to functional loss.  
The provisions of 38 C.F.R. § 4.45 require consideration of 
such factors with regard to the joints as abnormal or 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity or atrophy. 

A review of the findings on examination and treatment do not 
support an increased rating under the provisions of 38 C.F.R. 
§§ 4.40 or 4.45.  On examination in October 1996, the veteran 
retained good range of motion of the knee, without laxity.  
While some pain was reported on anterior maneuver, no 
effusion was present.  On the most recent examination, no 
laxity was reported, and McMurray's maneuver was negative.  
While the Board notes that the veteran has reported pain, 
both in his hearing testimony and on examination in October 
1996, in view of such limited findings on examinations when 
the examiners were aware of the pain complaints, the Board 
concludes that an increased rating based on pain and 
limitation of function is not appropriate.  

The Board notes that the veteran's representative has 
requested that a separate evaluation be assigned for the 
veteran's arthritis of the right knee.  Initially, it is 
noted that the evaluation of the same manifestations under 
various diagnoses is to be avoided.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).  For determining whether a separate rating 
is appropriate, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other.  
Additionally, the Board would point out that the VA is 
proscribed from evaluating the same disability under various 
diagnoses.  An evaluation of the same manifestation under 
different diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  
Therefore, a separate evaluation must be based upon 
additional disability.

When a knee disability is already rated under Diagnostic Code 
(DC) 5257, as here, the veteran must also have limitation of 
motion under Diagnostic Code 5260 or 5261 in order to obtain 
a separate rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero percent rating under 
either of these codes, there is no additional disability for 
which a rating may be assigned.  See VAOPGCPREC 23-97 (July 
1, 1997, revised July 24, 1997).  This was confirmed by a 
subsequent opinion.  See VAOPGCPREC 9-98 (August 14, 1998).  
The recent General Counsel opinion has held that:

For a knee disability rated under DC 5257 
to warrant a separate rating for 
arthritis based on X-ray findings and 
limitation of motion, limitation of 
motion under DC 5260 or DC 5261 need not 
be compensable but must at least meet the 
criteria for a zero-percent rating. Id.

As discussed above, the results of the various examinations 
do not demonstrate that the limitation of motion of the 
veteran's left knee reaches the degree of severity for a 
compensable evaluation under DC 5260 or DC 5261:  flexion 
limited to 45 degrees or extension limited to 10 degrees.  In 
the absence of such findings, a separate rating is not 
appropriate for the degenerative changes of the left knee at 
this time.  

The Board otherwise notes that service connection is in 
effect for degenerative joint disease of the right shoulder 
and the left knee, and that the provisions of DC 5003 may 
also be pertinent.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint of joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Diagnostic Code 5003.  In the 
absence of limitation of motion, a 20 percent rating is 
assigned when there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups with 
occasional incapacitating exacerbations.  Note (1):  The 20 
percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998).  

In this case, the right shoulder disability is assigned a 20 
percent rating on the basis of limitation of motion.  
Accordingly, the veteran is receiving the higher evaluations 
for his shoulder and knee disabilities under the respective 
DC 5201 and 5257.  In sum, a higher rating does not result by 
utilizing DC 5003.

Right eye disorder

The veteran's service-connected right eye disorder, 
pterygium, is rated on the basis of loss of vision.  
38 C.F.R. § 4.84a, Code 6034.  Where defective vision in only 
one eye is the result of a service-connected disability, and 
the veteran is not totally blind, 38 C.F.R. § 4.14 (1998) 
precludes using defective vision in the nonservice-connected 
eye in determining the degree of disability from defective 
vision. The nonservice- connected eye must be considered 
normal or noncompensable. 38 C.F.R. § 3.383 (1998).

Accordingly, the vision in the non service connected left eye 
must be considered 20/20.  In considering the service 
connected right eye, the best distance vision obtainable 
after best correction by glasses will be the basis of rating.  
38 C.F.R. § 4.75 (1998).  On compensation examination in May 
1995, vision in the right eye was 20/25 without glasses.  
Right corrected vision was 20/30 near and 20/20 far.  
Corrected visual acuity in the right eye was 20/30 near and 
20/20 far when the veteran was examined in December 1996.  

A compensable rating for loss of visual acuity requires that 
corrected vision be 20/40 in one eye and 20/50 in the other.  
38 C.F.R. § 4.84a, Part 4, Code 6079 (1998).  In view of the 
fact that corrected vision in the non service connected left 
eye must be presumed to be 20/20, and that corrected vision 
in the service connected right eye was 20/20 on repeated 
examinations, there exists no basis for an increased rating.  
Accordingly, the veteran's claim for an increased rating for 
a right eye disorder must be denied.  

Although the veteran has testified that he has had right eye 
problems since service, the medical data do not indicate that 
there is any interference with vision or other disability 
associated with the service-connected right eye.  As such, a 
compensable rating is not warranted.   


Tonsillitis

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1998).  

Pursuant to Karnas v. Derwinski, 1 Vet.App. 308, 311 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  

The veteran's tonsillitis is rated as laryngitis since that 
is the closest DC that relates to the functions affected by 
tonsillitis.  Prior to October 7, 1996, a 10 percent rating 
was assigned when there was moderate catarrhal inflammation 
of the cords or mucous membrane and moderate hoarseness.  
Under the revised regulations that became effective on 
October 7, 1996, a 10 percent rating is warranted when there 
is hoarseness, with inflammation of cords or mucous membrane.  
38 C.F.R. § 4.97, Part 4, Code 6516.  

Under the provision of 38 C.F.R. § 4.31 (1998), in every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met. 

A review of the findings on examination and treatment do not 
demonstrate sufficient symptomatology to warrant a 
compensable rating.  On examination in May 1995, +1 tonsils 
were noted, but there was only minimal redness in the back of 
the throat.  He reported, when he was examined in December 
1996, reports of throat pain once or twice a year.  However, 
the examiner concluded that the throat disorder was more 
likely the result of non service connected infection, and not 
caused by the service connected tonsillitis.  

The Board notes that the veteran testified that he is hoarse 
about 60 percent of the time.  (T-12).  During his hearing 
and in other written statements, including from his spouse, 
the veteran cites to problems that he relates to tonsillitis.  
Although the veteran is competent to testify as to his 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  The evidence does not reflect that 
the veteran or his spouse currently possesses a recognized 
degree of medical knowledge that would render their opinions 
on medical diagnoses or causation competent.  That is, while 
they may discuss symptoms or observations, the veteran or his 
spouse is not competent to draw medical conclusions on the 
etiology of the symptoms.  As noted above, the veteran was 
provided several examinations, but the examiners at most note 
the tonsillitis by past history only.  The 1996 examiner 
specifically considered it more probable that the described 
infections after service were attributable to infection other 
than tonsillitis.  Other medical records do not support 
findings that there is post-service disability associated 
with in-service tonsillitis.    

For the foregoing reasons, the Board concludes that a 
compensable rating for this disability is not appropriate.  

In reaching the above decisions, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  The Board finds that these 
provisions do not support the grant of an increased rating 
for the disorders at question.  


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of recurrent dislocation of the right shoulder with 
degenerative joint disease is denied.  

Entitlement to a rating in excess of 10 percent for Osgood-
Schlatter disease of the left knee, superimposed on 
patellofemoral pain syndrome, and early degenerative joint 
disease is denied.  

Entitlement to a compensable rating for pterygium of the 
right eye is denied.

Entitlement to a compensable rating for tonsillitis is 
denied.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

